             IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

JEFF WADE BROOKS,                       )
                                        )
                 Plaintiff,             )
                                        )
                                        )   Case No. CIV-18-316-KEW
                                        )
COMMISSIONER OF THE SOCIAL              )
SECURITY ADMINISTRATION,                )
                                        )
                 Defendant.             )

                            OPINION AND ORDER

     Plaintiff Jeff Wade Brooks (the “Claimant”) requests judicial

review of the decision of the Commissioner of the Social Security

Administration (the “Commissioner”) denying his application for

disability benefits under the Social Security Act.                        Claimant

appeals the decision of the Administrative Law Judge (“ALJ”) and

asserts that the Commissioner erred because the ALJ incorrectly

determined    that    Claimant    was    not   disabled.      For   the    reasons

discussed    below,   it   is    the    finding   of   this    Court      that   the

Commissioner’s decision should be and is AFFIRMED.

             Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”

42 U.S.C. § 423(d)(1)(A).        A claimant is disabled under the Social

Security Act “only if his physical or mental impairments are of

such severity that he is not only unable to do his previous work
but cannot, considering his age, education, and work experience,

engage in any other kind of substantial gainful work which exists

in the national economy. . .” 42 U.S.C. § 423(d)(2)(A).                       Social

Security regulations implement a five-step sequential process to

evaluate a disability claim. See 20 C.F.R. §§ 404.1520, 416.920.1

        Judicial       review   of    the     Commissioner’s      determination      is

limited in scope by 42 U.S.C. § 405(g).                      This Court’s review is

limited      to    two   inquiries:          first,   whether    the    decision    was

supported         by   substantial     evidence;      and,    second,    whether    the

correct legal standards were applied.                 Hawkins v. Chater, 113 F.3d

1162,       1164   (10th   Cir.      1997)    (citation      omitted).     The     term

“substantial evidence” has been interpreted by the United States

Supreme Court to require “more than a mere scintilla.                       It means


        1
           Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
404.1510, 416.910. Step two requires that the claimant establish that
he has a medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§§ 404.1521, 416.921. If the claimant is engaged in substantial gainful
activity (step one) or if the claimant’s impairment is not medically
severe (step two), disability benefits are denied. At step three, the
claimant’s impairment is compared with certain impairments listed in 20
C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry. If not, the
evaluation proceeds to step four, where claimant must establish that he
does not retain the residual functional capacity (“RFC”) to perform his
past relevant work. If the claimant’s step four burden is met, the burden
shifts to the Commissioner to establish at step five that work exists in
significant numbers in the national economy which the claimant – taking
into account his age, education, work experience, and RFC – can perform.
Disability benefits are denied if the Commissioner shows that the
impairment which precluded the performance of past relevant work does not
preclude alternative work. See generally, Williams v. Bowen, 844 F.2d
748, 750-51 (10th Cir. 1988).

                                              2
such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.”                Richardson v. Perales, 402

U.S. 389, 401 (1971), quoting Consolidated Edison Co. v. NLRB, 305

U.S. 197, 229 (1938).          The court may not re-weigh the evidence nor

substitute its discretion for that of the agency.                        Casias v.

Secretary of Health & Human Servs., 933 F.2d 799, 800 (10th Cir.

1991).     Nevertheless, the court must review the record as a whole,

and the “substantiality of the evidence must take into account

whatever in the record fairly detracts from its weight.” Universal

Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also, Casias,

933 F.2d at 800-01.

                             Claimant’s Background

      Claimant was 44 years old at the time of the decision. He has

a high school education. He has no past relevant work.                   He alleges

an   inability    to    work    beginning    on   October   29,    2013,    due   to

limitations      resulting      from   diabetes    mellitus,      with   bilateral

diabetic neuropathy of his hands and feet, kidney damage, decreased

vision of the left eye from trauma, high blood pressure, post-

traumatic stress disorder (“PTSD”), and antisocial personality

traits.

                               Procedural History

      On    September    10,     2015,   Claimant    protectively        filed    an

application for supplemental security income benefits pursuant to

Title XVI (42 U.S.C. § 1381, et seq.) of the Social Security Act.

                                         3
Claimant’s          application       was        denied       initially      and     upon

reconsideration.          On     August      29,      2017,      Administrative       Law

Judge(“ALJ”) John W. Belcher conducted an administrative hearing

presiding from Tulsa, Oklahoma, at which Claimant was present. On

November       1,    2017,    the   ALJ     entered      an   unfavorable     decision.

Claimant requested review by the Appeals Council, and on July 17,

2018, the Appeals Council denied review. As a result, the decision

of   the   ALJ      represents      the   Commissioner’s         final    decision   for

purposes of further appeal. 20 C.F.R. §§ 404.981, 416.1481.

                    Decision of the Administrative Law Judge

      The ALJ made his decision at step five of the sequential

evaluation. He determined that while Claimant suffered from severe

impairments, he did not meet a listing and retained the residual

functional       capacity      (“RFC”)      to   perform      sedentary      work,   with

certain limitations.

                             Errors Alleged for Review

      Claimant asserts the ALJ committed error by (1) failing to

perform    a     proper      evaluation     at    step    five    of   the   sequential

evaluation process; (2) failing to properly assess the medical

source opinions; and (3) failing to properly assess the consistency

of his complaints with the evidence.

                               Step-Five Determination

      In his decision, the ALJ found Claimant suffered from severe

impairments of diabetes mellitus with neuropathy, MRSA (status-

                                             4
post infection), reduced vision in his left eye, pleural effusion

in the heart, obesity, and kidney disease (Tr. 32).                  He determined

Claimant could perform sedentary work, with other limitations.

Claimant could lift/carry no more than ten pounds occasionally and

less    than   ten    pounds    frequently,       push/pull       limitations   were

consistent with lift/carry limitations, and he could stand/walk

for four hours in an eight-hour workday. Claimant could sit for

six to eight hours in an eight-hour workday. He could climb stairs

occasionally, but he could not climb ladders, ropes, or scaffolds.

Claimant could frequently finger, handle, and feel bilaterally and

should    avoid      all   exposure   to       hazardous     or   fast   machinery,

unprotected heights, and driving. Claimant had no stereo vision in

the left eye due to vision loss. Because of mental impairments,

Claimant should only have incidental contact with co-workers or

supervisors and should have no contact with the public. He cannot

perform high stress or rapid assembly line work. (Tr. 34).

        After consultation with the VE, the ALJ determined Claimant

could    perform     the   representative        jobs   of    document    preparer,

addresser, and touch up screener, which the ALJ found existed in

significant numbers in the national economy. (Tr. 41). As a result,

the ALJ concluded Claimant has not been under a disability since

September 10, 2015, the date his application was filed. (Tr. 41).

       Claimant      contends   the   VE’s      testimony     that   Claimant    can

perform the job of document preparer is inconsistent with the

                                           5
Dictionary of Occupational Titles (“DOT”) based upon the reasoning

level of the job and his RFC.        He argues that the ALJ limited him

to “no fast-paced work” which implies that Claimant can only

perform simple not complex work, and he cannot therefore perform

the job of document preparer which requires a reasoning level of

three.     Claimant further contends that even though the remaining

jobs of addresser and touch up screener have a reasoning level of

two, the jobs only represent a total of 38,000 jobs in the national

economy, which does not constitute a significant number of jobs.

      With regard to the document preparer position, the RFC did

not     specifically    limit    Claimant    to   performing    simple    and

repetitive work.       The ALJ limited Claimant to jobs that did not

require “high production or rapid assembly,” but he noted Claimant

could “have goals or objectives,” but not “the stress of high-

volume work being required.”          (Tr. 34, 89).     This RFC does not

necessarily preclude any type of detailed work.               In any event,

even if the document preparer position is precluded based upon its

reasoning level, the positions of addresser and touch up screener

remain, which Claimant does not challenge based upon the reasoning

level    of   the   positions.    However,   Claimant   contends   that   the

addresser and touch up screener jobs do not exist in significant

numbers.

      “[T]he issue of numerical significance entails many fact-

specific      considerations     requiring   individualized    language   as

                                       6
applied to a particular claimant’s factual situation.”    Allen v.

Barnhart, 357 F.3d 1140, 1144 (10th Cir. 2004), quoting Trimiar v.

Sullivan, 966 F.2d 1326, 1330 (10th Cir. 1992).   “[T]he number of

jobs that contributes to the ‘significant number of jobs’ standard

looks to the national economy-not just a local area.”    Raymond v.

Astrue, 621 F.3d 1269, 1274 (10th Cir. 2009) (citation omitted).

     The VE testified, and the ALJ listed in his decision, that

there are 18,000 sedentary addresser jobs and 20,000 sedentary

touch up screener jobs in the national economy. (Tr. 41, 88-89).

The Court finds that 18,000 addresser jobs and 20,000 touch up

screener jobs available in the national economy is significant.

See Rogers v. Astrue, 312 Fed. Appx. 138, 141 (10th Cir. 2009)

(testimony by vocational expert of 11,000 hand packager jobs in

the national economy could be relied upon by the ALJ as substantial

evidence to support a finding of non-disability); see also Fox v.

Colvin, 2015 WL 5178414, at *4 (W.D. Okla. Sept. 3, 2015) (“The

Rogers [v. Astrue] decision came out the same year as Raymond, and

that court implicitly found, as a matter of law, without engaging

in a multi-factor analysis, that 11,000 jobs in the national

economy is significant. The Court is persuaded by Rogers and finds

that 32,000 utility tractor jobs in the national economy is

significant.”).




                                7
                   Evaluation of Opinion Evidence

      Claimant contends the ALJ improperly considered the opinions

from his treating physician Nick Carroll, D.O.           The ALJ summarized

the   treatment   records    from   Dr.   Carroll   in   the   decision.   He

referenced treatment notes from Dr. Carroll dating back to at least

April of 2015.    In January of 2016, it was noted Claimant’s blood

pressure and blood sugar were not well controlled and that Claimant

needed changes in his medication.           Dr. Carroll noted Claimant

continued to smoke (Tr. 36, 333-38).            The ALJ also discussed

treatment records and notes for Claimant from Dr. Carroll from May

of 2016 through July of 2017.         In May of 2016, Dr. Carroll noted

3+ edema in the bilateral legs, minus 10 degrees extension of the

left elbow, left shoulder impaired internal rotation at 60 degrees,

and mild impairments in the cervical and lumbar spine.             Claimant

had severe loss of fine touch, temperature, and vibratory sensation

and moderate loss of protective sensation. Dr. Carroll indicated

Claimant was blind in one eye and exhibited severe neuropathy.             He

diagnosed    Claimant       with    hypertension,    diabetes     mellitus,

peripheral edema, severe peripheral neuropathy, and multi-joint

dysfunction. He stated that in his opinion, Claimant was disabled.

(Tr. 38-39, 656-58).

      In August of 2016, Claimant’s diabetes was still not well

controlled, but he began using a new type of insulin in September

of 2016.    He continued to suffer from peripheral pitting edema in

                                      8
January of 2017, and he was functionally blind in his left eye.

By May of 2017, Claimant was out of insulin and had elevated blood

pressure.   He continued to suffer from pitting edema in June of

2017, and his blood pressure and blood sugar remained uncontrolled.

Dr. Carroll encouraged Claimant to strictly comply with his insulin

therapy. (Tr. 39, 639-51).

      In July of 2017, Dr. Carroll wrote a letter for Claimant

wherein he noted Claimant was blind in his left eye, had severe

diabetic neuropathy, suffered from coronary artery disease with

history of stent and myocardial infarction, and chronic kidney

disease. He also stated Claimant had multiple mental health issues

including extreme anxiety and PTSD.             In Dr. Carroll’s medical

opinion, Claimant was “totally disabled with a poor prognosis for

any meaningful rehabilitation.”         (Tr. 39, 711).      Dr. Carroll also

stated that he compared a consultative examination of Claimant

with an abbreviated examination he performed on Claimant in May of

2016, and he determined there were “marked differences” between

the   examinations.        He   found   the   “level   of   deviation   to   be

concerning.”   (Tr. 711).

      “As long as the ALJ provides ‘good reasons in his decision

for the weight he gave to the . . . opinion[], [n]othing more [is]

required[.]’   .   .   .    What   matters     is   that    the   decision   is

‘sufficiently specific to make clear to any subsequent reviewer[]

that weight the adjudicator gave to the . . . opinion and the

                                        9
reasons for that weight.’”      Mounts v. Astrue, 479 Fed. Appx. 860,

865 (10th Cir. 2012), quoting Oldham v. Astrue, 509 F.3d 1254,

1258 (10th Cir. 2007); see also 20 C.F.R. § 404.1527(c)(2).

     As set forth herein, the ALJ included a detailed discussion

of Dr. Carroll’s treatment records and letters in his decision.

He recognized Dr. Carroll as Claimant’s treating physician, but he

noted it was Dr. Carroll’s opinion that Claimant was “disabled and

could not work.”     The ALJ determined this opinion was on an issue

reserved to the Commissioner and he therefore assigned it no

weight. (Tr. 40).

     The Court finds no error with regard to the ALJ’s treatment

of Dr. Carroll’s opinions that Claimant was disabled and unable to

work.    The opinions were not entitled to controlling weight or any

special significance because they addressed issues reserved to the

Commissioner.      20 C.F.R. § 416.926(d)(1) (stating that opinions

that a claimant is “disabled” or “unable to work” are not medical

opinions); Balthrop v. Barnhart, 116 Fed. Appx. 929, 932-33 (10th

Cir. 2004) (finding an opinion couched as conclusive on an issue

reserved to the Commissioner is not a medical opinion entitled to

controlling weight analysis or any special significance); Soc.

Sec. Rul. 96-5p, 1996 WL 374183, at *5 (indicating that an opinion

on an issue reserved to the Commissioner is still evidence and

cannot    simply   be   disregarded).   Moreover,   Dr.   Carroll   never

assessed Claimant with any specific functional limitations, thus

                                   10
there were no functional limitations for the ALJ to weigh.                            See

Howard v. Barnhart, 379 F.3d 945, 947 (10th Cir. 2004) (“When the

ALJ does not need to reject or weigh evidence unfavorably in order

to determine a claimant’s RFC, the need for express analysis is

weakened.”); see also Eacret v. Barnhart, 120 Fed. Appx. 264, 267

(10th    Cir.    2005)    (“[T]he    ALJ    was    not    required     to    treat   the

collection of treatment notes as a medical opinion that Ms. Eacret

was unable to work.”).

        Although      Claimant    does   not     explicitly    raise    an    argument

concerning      the     Appeals    Council       denial   of   review       based    upon

additional evidence Claimant submitted, he appears to implicitly.

The additional records from Dr. Carroll were not before the ALJ at

the hearing or received by him prior to his decision on November

1, 2017.     They include additional treatment records and notes from

October of 2017 and February of 2018.                    Claimant asserts that in

notes from October of 2017, Dr. Carroll referenced that he “rated

[Claimant] moderately severe for most things[,]” suggesting Dr.

Carroll had completed a medical source statement. (Tr. 18-19).

Claimant also references a treatment note from February of 2018,

wherein Dr. Carroll states that he believes Claimant is disabled

and   does      not    “foresee    any     job    environment    where       he     could

successfully be employed in any meaningful fashion.”                    (Tr. 13-14).

        “[T]he Appeals Council must consider additional evidence

offered on administrative review—after which it becomes a part of

                                           11
our record on judicial review—if it is (1) new, (2) material, and

(3) related to the period on or before the date of the ALJ’s

decision.”     Krauser v. Astrue, 638 F.3d 1324, 1328 (10th Cir.

2011), citing Chambers v. Barnhart, 389 F.3d 1139, 1142 (10th Cir.

2004).   “[T]he Appeals Council is required only to ‘consider’ the

new evidence—and a conclusory statement that it has done so is

sufficient.”    Vallejo v. Berryhill, 849 F.3d 951, 953 (10th Cir.

2017).   It will grant review of the ALJ’s decision only if the

additional evidence is new, material, and time-relevant and there

is a reasonable probability the evidence would change the outcome

of the ALJ’s decision. A claimant must show good cause for not

informing the agency of the evidence or submitting the evidence to

the ALJ pursuant to 20 C.F.R. § 416.1435.        See 20 C.F.R. §

416.1470(a-b). The Court must consider whether the ALJ’s decision

is supported by substantial evidence in the record as a whole,

including the additional evidence.      Vallejo, 849 F.3d at 956

(holding that when evidence is submitted to the Appeals Council

and it becomes part of the record, the district court must “conduct

a substantial evidence review by assessing the entire agency

record,” including the new “never-before assessed opinion.”).

     In its notice of denial, the Appeals Council stated that it

was in receipt of the evidence dated from July 14, 2017 through

October 13, 2017.     It determined the evidence did not show a

reasonable probability that it would change the outcome of the

                                 12
decision. Moreover, the Appeals Council recognized the records

dated November 10, 2017 through February 9, 2018, noting that the

ALJ decided the case through November 1, 2017. The Appeals Council

determined the evidence did not relate to the period at issue, and

it did not therefore affect the decision of whether Claimant was

disabled beginning on or before November 1, 2017.     (Tr. 2).   It

concluded Claimant had not provided a basis for changing the ALJ’s

decision. (Tr. 1).

     The Court finds that the ALJ’s decision remains supported by

substantial evidence.    The records from October of 2017 again

address issues reserved to the Commissioner as to the determination

of whether Claimant is disabled.      With regard to the possible

existence of a medical source statement from Dr. Carroll, Claimant

concedes that any such statement was not included in the record

before the ALJ nor was it submitted to the ALJ prior to his decision

issued on November 1, 2017.    Claimant clearly obtained additional

records from Dr. Carroll and submitted them to the Appeals Council,

yet there is no medical source statement included. The Court will

not remand on this basis.     Moreover, the additional records from

February of 2018 are not from the relevant period, and even if

they did relate to the relevant period, the ALJ’s decision remains

supported by substantial evidence.




                                 13
              Evaluation of Complaints and Symptoms

     Claimant contends the ALJ failed to properly assess the

consistency of his complaints and symptoms. Specifically, Claimant

asserts the ALJ did not support his credibility and consistency

determination with the specific evidence he compared as legally

required.

     Deference must be given to an ALJ’s evaluation of Claimant’s

pain or symptoms, unless there is an indication the ALJ misread

the medical evidence as a whole.     See Casias, 933 F.2d at 801.

Any findings by the ALJ “should be closely and affirmatively linked

to substantial evidence and not just a conclusion in the guise of

findings.”   Kepler v. Chater, 68 F.3d 387, 391 (10th Cir. 1995)

(quotation omitted).   The ALJ’s decision “must contain specific

reasons for the weight given to the [claimant’s] symptoms, be

consistent with and supported by the evidence, and be clearly

articulated so the [claimant] and any subsequent reviewer can

assess how the [ALJ] evaluated the [claimant’s] symptoms.”    Soc.

Sec. Rul. 16-3p, 2017 WL 5180304, at *10.   However, an ALJ is not

required to conduct a “formalistic factor-by-factor recitation of

the evidence[,]” but he must set forth the specific evidence upon

which he relied.   Qualls v. Apfel, 206 F.3d 1368, 1372 (10th Cir.

2000).

     As part of his evaluation of Claimant’s pain and other

symptoms, the ALJ noted the two-step process for the evaluation of

                                14
symptoms    set   forth   in   Social    Security     Ruling   16-3p   and   the

requirements under 20 C.F.R. § 416.929. (Tr. 34-35). He determined

Claimant’s medically determinable impairments could reasonably

cause his alleged symptoms, but he found that Claimant’s statements

regarding the intensity, persistence, and limiting effects of his

symptoms were not entirely consistent with the evidence in the

record.    In making these determinations, he summarized the medical

evidence, Claimant’s testimony, and reports of symptoms in detail.

He determined Claimant’s complaints were inconsistent with the

evidence, providing examples as he discussed the evidence.                    He

noted that although Claimant has a long history of diabetes, it is

under better control.      He found the medical records do not support

the degree of limitation alleged regarding Claimant’s neuropathy.

He   referenced    Claimant’s    heart       attack   and   subsequent   stent

placement and that Claimant’s heart condition appears stable.                The

ALJ noted Claimant’s kidney disease, but no indication Claimant

would need dialysis.      (Tr. 36).     The Court finds no error with the

ALJ’s assessment of Claimant’s symptoms and complaints, as it is

supported by the medical record.

                                 Conclusion

     The decision of the Commissioner is supported by substantial

evidence and the correct legal standards were applied. Therefore,

this Court finds, in accordance with the fourth sentence of 42

U.S.C. § 405(g), the ruling of the Commissioner of Social Security

                                        15
Administration should be and is AFFIRMED.

     IT IS SO ORDERED this 3rd day of April, 2020.




                              KIMBERLY E. WEST
                              UNITED STATES MAGISTRATE JUDGE




                               16
